Citation Nr: 1002869	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  06-34 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
strain.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral pes 
planus, and, if so, whether service connection is warranted 
for the claimed condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1972 to 
February 1978, and from October 1989 to June 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in April 2008.  A transcript of the 
hearing is of record.

Following the hearing, the Veteran submitted new evidence in 
the form of a medical opinion, which relates to the issues on 
appeal.  The Veteran specifically waived his right to have 
the RO consider this evidence in the first instance.  
38 C.F.R. § 20.1304(c) (2009).  

The underlying issue of service connection for bilateral pes 
planus and the issue of service connection for a left 
shoulder strain being remanded are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a May 1999 rating decision, the RO denied the 
Veteran's claim for service connection for bilateral pes 
planus; the Veteran did not appeal.

2.  The evidence related to the Veteran's claim for service 
connection for bilateral pes planus that was received since 
the May 1999 rating decision relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

A May 1999 rating decision denying service connection for 
bilateral pes planus is final; new and material evidence 
sufficient to reopen the Veteran's claim has been presented.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.156, 20.1103 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Merits of the Claim to Reopen

The Veteran was denied service connection in May 1999.  The 
claim was denied because the Veteran's depression of the 
arches, with no evidence of callosities, areas or pressure, 
strain, or demonstrable tenderness were considered congenital 
conditions, which were not subject to service connection.  
Notice of the denial was sent to the Veteran on May 6, 1999; 
the Veteran did not appeal.  The Veteran applied to have his 
claim reopened in correspondence received in September 2005.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless an appeal is 
initiated within one year of the notice of decision, or 
within 60 days of the issuance of the statement of the case 
(SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 
(2009); 38 C.F.R. §§ 19.129, 19.192 (1988).  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The relevant evidence of record at the time of the May 1999 
rating decision consisted of the Veteran's service treatment 
records (STRs) and a VA examination in February 1999.  His 
STRs showed a diagnosis of bilateral pes planus in January 
1987 and several complaints of calluses.  The VA examination 
showed a diagnosis of bilateral pes planus and bilateral 
corns on his little toes.

The relevant evidence received since the May 1999 denial 
consists of VA and private treatment records dated from March 
2000 through May 2008 and the Veteran's contentions, 
including testimony at his April 2008 hearing.  A record from 
R.K., M.D. dated in May 2008 reveals that the Veteran had 
mild bunions; prominent metatarsals; some callus formation on 
great toes; and numbness along the digits and the ball of the 
foot.  Dr. R.K. opined that it was certainly reasonable to 
attribute the Veteran's bilateral foot pain to his military 
service.

Because the newly received evidence relates to an 
unestablished fact necessary to reopen the previously denied 
claim of service connection for bilateral pes planus, namely, 
evidence of callosities and a possible nexus to his military 
service, the Board finds that it is both new and material.  

The Board thus finds that new and material evidence adequate 
to reopen the previously denied claim of service connection 
for bilateral pes planus, and the application to reopen will 
therefore be granted.

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that since the application to reopen the 
claim of entitlement to service connection for bilateral pes 
planus was reopened, the Board need not discuss the VCAA 
because, as a matter of law, any defects in VCAA notice and 
development is harmless error because, to this extent, the 
claim is being granted.


ORDER

The claim of entitlement to service connection for bilateral 
pes planus is reopened; to this limited extent, the appeal of 
this issue is granted.


REMAND

Since the RO did not reopen the Veteran's claim of 
entitlement to service connection for bilateral pes planus, 
and therefore, did not consider the merits of the issue in 
the rating decision on appeal, a remand is necessary so that 
the RO can adjudicate the underlying issue of service 
connection to avoid prejudicing the Veteran. 

The Board finds that a VA examination is also necessary, in 
light of the Veteran's diagnosis of pes planus in service and 
the recent medical opinion of Dr. R.K. indicating that the 
Veteran's disability could be related to his military 
service.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. 
Nicholson, 21 Vet App 303 (2007); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

With regards to the Veteran's claim for service connection 
for a left shoulder strain, a review of his STRs reveals that 
in a report of medical history dated in May 1998, the Veteran 
had limited motion and the left shoulder was painful.  A VA 
examination in November 2005 shows that the Veteran was 
diagnosed with shoulder strain with crepitus consistent with 
adhesive capsulitis of the shoulder; no opinion as to the 
etiology of the disability was given.  In his May 2008 
letter, Dr. R.K. opined that it was certainly reasonable to 
conclude that the Veteran's persistent left shoulder pain was 
the result of his military service.  Therefore, the Board is 
of the opinion that a VA medical opinion is necessary to 
determine if the Veteran's left shoulder strain is related to 
his military service.  See 38 U.S.C.A. § 5103A(d); Barr, 
supra; McLendon, supra.

Additionally, in a statement received at the Veteran's 
hearing in April 2008, the Veteran requested that his current 
treatment records from the VA Medical Center (VAMC) in 
Phoenix, Arizona be obtained.  A review of the record 
indicates that in March 2008, the Veteran's VAMC treatment 
records dated through October 2007 were associated with the 
claims file.  Since the case is being remanded, the RO should 
obtain the more recent VA records. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's 
medical records from the VAMC in Phoenix 
dated from October 2007 to the present. 

2.  The Veteran should be scheduled for a 
VA examination to assess whether his left 
shoulder strain and bilateral pes planus 
are related to his military service.  The 
examiner is requested to, among other 
things, obtain a detailed history of the 
Veteran's symptoms as observed by him and 
others since service, review the record, 
and offer an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that his left shoulder strain 
and bilateral pes planus are related to 
his military service.  

The claims folder and a copy of this 
decision must be reviewed by the 
examiner and the examiner should 
provide a complete rationale for any 
opinion given.  The examiner should 
specifically identify that they have 
reviewed the claims file and medical 
records.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

3.  The RO should then readjudicate the 
Veteran's claims for service connection 
for a left shoulder strain and 
bilateral pes planus.  If any claim 
remains denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


